Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a wire bonding device of a stator of a motor, the wire bonding device comprising: 
an insulating ring comprising: 
a bottom; 
an inner sidewall connected to an inner edge of the bottom; and an 
outer sidewall connected to an outer edge of the bottom; 
a conductive wire accommodated in the insulating ring, the conductive wire being covered with an insulating cladding layer; and 
a wire-bonding terminal comprising: 
a clamping portion clamping the conductive wire; 
a protruding portion, an end of the protruding portion being connected to the clamping portion, another end of the protruding portion protruding out of the insulating ring; and 
a wire-bonding segment, an end of the wire-bonding segment being connected to said another end of the protruding portion.
Tomita et al. (U. S. Patent 9,293,960) teaches the use of a wire with cladding for an electrical and collecting and distributing ring, but were clamping portions are parts of the wire modified by bending and forming a clamping portion and the wire held by a series of holding members rather than an insulating ring with a bottom and sidewalls with the wire accommodated in the ring.
Yazaki teaches where the stator parts for a side opening ring for cladded wires wrapped around. The cladded part of the of a group of wires extend out the ring where they are clamped together. 
The examiner did not discover the claimed limitations in a reference or a set of references that are obvious over the claimed limitations. The applicants the device provides ease of assembly of the stator of a motor and can effectively reduce artificial errors and facilitate disassembly, assembly and adjustment.
Claims 2-11 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 12 is allowable for a wire bonding device of a stator of a motor, the wire bonding device comprising: 
an insulating ring comprising: 
a bottom; 
an inner sidewall connected to an inner edge of the bottom; and 
an outer sidewall connected to an outer edge of the bottom; and 
a plurality of wire-bonding terminal sets each comprising: 
an embedded segment accommodated in the insulating ring and composed of a power line having an insulating cladding layer; 
a plurality of clamping portions clamping a conductive wire in the power line; 
a plurality of protruding portions integrally extended from the clamping portions respectively and protruding out of the insulating ring; and 
a plurality of wire-bonding segments integrally extended from the protruding portions respectively and located outside the insulating ring.
The references and rationale applied to claim 1 also apply to claim 12 and claim 12 distinguishes over claim 1 by the citation of further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 6, 2021